  Case 14-71540        Doc 54     Filed 08/02/19 Entered 08/05/19 09:54:54            Desc Main
                                    Document     Page 1 of 3



SO ORDERED.

SIGNED this 2 day of August, 2019.




                                                    John T. Laney, III
                                           United States Bankruptcy Judge


                          UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                  VALDOSTA DIVISION


In Re:

TODD OLEN TILLMAN
                                                              CASE NO.: 14-71540
Debtor.                                                       CHAPTER 13
______________________________/

CONSENT ORDER RESOLVING THE LIMITED OPPOSITION AND RESPONSE TO
MOTION TO SELL PROPERTY FREE AND CLEAR OF LIENS [DOCUMENT NO. 53]

         U.S. Bank Trust National Association, as Trustee of the Igloo Series III Trust as transferor

of Claim No. 12 held by Wells Fargo Bank, N.A. (“Creditor”), a secured creditor in the above-

captioned case, has filed a Limited Opposition and Response to Motion to Sell Property Free and

Clear of Liens (Document No. 53). Creditor and Debtor have agreed that, upon finalization of the




                                                                                           Page 1 of 3
  Case 14-71540        Doc 54     Filed 08/02/19 Entered 08/05/19 09:54:54             Desc Main
                                    Document     Page 2 of 3




sale of the property located at 2608 Pebblewood Drive, Valdosta, GA 31602 (the “Property”),

Creditor’s aforementioned claim shall be paid in full as the lien in first position.

                                      END OF DOCUMENT
Order prepared by:

__/s/Erin M. Rose Quinn________________
Erin M. Rose Quinn, Esq.
Georgia Bar Number 547833
Attorney for Creditor
Bowen Quinn, P.A.
25400 US Hwy 19 N, Suite 150
Clearwater, FL 33763
eservice@bowenquinn.com

Consented to by:

__/s/ WilliamOrson Woodall____________ (with express permission)
William Orson Woodall, Esq.
Georgia Bar Number 775043
Attorney for Debtor
P.O. Box 3335
Valdosta, GA 31604
ow@orsonwoodall.com

Consented to by:

__/s/Kristin Hurst____________ (with express permission)
Kristin Hurst, Esq.
Chapter 13 Trustee
P.O. Box 1907
Columbus, GA 31902-1907




                                              Page 2 of 3
Case 14-71540       Doc 54    Filed 08/02/19 Entered 08/05/19 09:54:54   Desc Main
                                Document     Page 3 of 3




                                   DISTRIBUTION LIST

Todd Olen Tillman
2608 Pebblewood Dr.
Valdosta, GA 31602

William Orson Woodall, Esq.
P.O. Box 3335
1003 Patterson Street
Valdosta, GA 31604
will@orsonwoodall.com

Erin M. Rose Quinn, Esq.
25400 US Hwy 19 N, Suite 150
Clearwater, FL 33763
eservice@bowenquinn.com

Kristin Hurst, Trustee
Office of the Chapter 13 Trustee
P.O. Box 1907
Columbus, GA 31902-1907

U.S. Trustee - MAC
440 Martin Luther King Jr. Boulevard
Suite 302
Macon, GA 31201




                                        Page 3 of 3
